Citation Nr: 1627292	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney cancer.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to January 1968, to include service in the Vietnam War.  The Veteran died in March 2013.  The Appellant is his surviving spouse, who continues the appeal by way of substitution, pursuant to 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in November 2013, when it was dismissed based on the death of the Veteran.  The Appellant then filed for the right to be substituted as the claimant and the appeal was reinstated and is now properly before the Board. 


FINDINGS OF FACT

1. The Veteran was treated at his local VA hospital more than once between October 15, 2006 and October 19, 2006 for complaints of swelling in the groin and pain in the abdomen and testicles.

2. The Veteran was treated by a private physician on October 24, 2006 for complaints of pain in the abdomen and was diagnosed within the next two days with cancer in the left kidney.

3. The preponderance of the evidence does not reflect that VA clinicians failed to exercise the proper degree of skill and care ordinarily required in treating the Veteran's complaints and failing to diagnose his kidney cancer.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for kidney cancer have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In February 2007 and October 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  In addition, an expert medical opinion was obtained in June 2008.  There is no argument or indication that the opinion is inadequate.  

As VA satisfied its duties to notify and assist the Veteran and the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Standard for 38 U.S.C.A. § 1151 Benefits

The provisions of 38 U.S.C.A. § 1151 afford compensation benefits for "qualifying additional disability" in the same manner as if the additional disability were service-connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his/her representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

VA compensation is payable for VA's failure to treat or misdiagnosis.  VAOGCPREC 5-2001 (Feb. 5, 2001).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered on VA treatment at an earlier time.  See VAOPGCPREC 5-2001; see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010) (upholding VA General Counsel's elements of a claim based on a failure to treat despite change in law since the Opinion was issued); Viegas v. Shinseki, 705 F.3d 1374, 1380 (Fed. Cir. 2013) (holding that section 1151 requires "only a 'causal connection'" between the disability and VA treatment).  

Facts and Analysis

The Appellant seeks compensation benefits under 38 U.S.C.A. § 1151 for the Veteran's kidney cancer, based on an alleged failure to properly diagnose the condition during VA treatment.  In this instance, there is no question that the Veteran did have kidney cancer and that this was the ultimate cause of the Veteran's death.  There is likewise no question that the Veteran's kidney cancer was diagnosed by a private provider rather than by VA.  The questions before the Board are (1) whether the VA's failure to diagnose the kidney cancer was the result of a failure to exercise the degree of skill and care ordinarily required of a medical professional and (2) whether the Veteran's death or additional disability would have been avoided but for the failure to diagnose.

The Veteran sought treatment from VA on October 15, 2006 for complaints of swelling in the left side of his groin which had started a week before, with pain starting two days prior.  He had a prior history of a "lump" on the left side.  He described the pain as going from his groin to his left kidney.  On intake, the Veteran reported a decrease in his urine stream in the past 24 hours and pain in his left testicle.  He also reported that his urine was green in color but denied any burning on urination; his wife reported that his urine had a strong odor to it.  Examination showed a small lump in the epididymis with no swelling or increased pain.  The provider suspected epididymitis or hydrocele and ordered a blood panel, prescribed antibiotics and painkillers, and recommended he follow up with his primary care provider and obtain an ultrasound of the scrotum within the week.

On October 17, 2006, the Veteran called the VA hospital to report that his pain had increased to a 10 out of 10 and that his testicles had swollen to the size of his fists, that his abdomen was swollen and painful, and that he had blood in his stool.  He was advised to report to the VA hospital for further evaluation and was admitted when an appointment with his primary care provider was not available.  He reported that his pain was in his abdomen on the left side and his genitals on both sides and had been present for about three weeks.  It was alleviated by using a brace or support and aggravated by walking.  He complained of an ache to his mid-left back and of having difficulty with bowel movements.  He reported that he had done heavy lifting one week prior at a yard sale and that his swelling started shortly thereafter.  He said that he had a knot in his left testicle from an injury sustained in 1969 (about 1 year after discharge).  On examination he had a markedly swollen scrotum which appeared to be filled with fluid.  The provider suspected that there may have been slippage of a portion of the bowel into the inguinal canal without becoming incarcerated and noted that an ultrasound of the scrotum would be done the next day.

An ultrasound of the Veteran's scrotum performed on October 18, 2006 showed a moderate sized left hydrocele, enlarged left epididymis and a 9 millimeter cyst in the head of the right epididymis.  There was no evidence of rupture to either testicle and no evidence of an inguinal or scrotal hernia.  On physical examination the same day there was no mass or nodes found in the axillary and inguinal regions and the Veteran's abdomen was soft with no masses or tenderness.  The Veteran did have an enlarged scrotal sack and the epididymis could not be palpated.  A rectal examination showed no masses or tenderness and the Veteran's prostate appeared normal.  The provider diagnosed left epididymitis and left hydrocele.

On October 23, 2006, the Veteran's wife called VA and stated that she was upset with VA and confused about upcoming treatment for the Veteran's condition.  She stated that he was constipated and that he had been sick in the shower that morning.  She was offered an urgent care appointment time for the next day and an earlier appointment with urology.  The Veteran's wife expressed concern that he had not been tested for "cancer in the fluid" in light of the fact that his mother and father had both died from cancer.  She was informed that he had been given a CT scan and seen by a specialist and that there was no notation about cancer being a concern.  In a follow-up phone call, she stated that she was taking her husband (the Veteran) to a private care provider the next day.

On October 24, 2006 the Veteran was seen by a private provider and gave a history of three weeks of left lower quadrant abdominal pain initially accompanied by scrotal swelling.  He told the provider that he had been seen at the local VA hospital and treated with antibiotics and painkillers.  His scrotal swelling had resolved but the pain persisted.  He stated that he had been constipated recently but attributed that to the pain medication he was taking.  He denied any significant rectal bleeding but did report seing a small amount of bright red blood on the toilet tissue.  He reported that he had lost about 10 pounds in the previous several weeks.  He reported a past medical history of gastroesophageal reflux disease, hiatal hernia, and enlarged prostate and a family medical history of his father dying of lung cancer and his mother dying of metastatic breast cancer.  

On October 25, 2006 a CT scan of the Veteran's abdomen showed a large left renal mass and an MRI performed on October 26, 2006 confirmed a large left renal cell carcinoma which extended into the left renal vein and the inferior vena cava.   The Veteran's left kidney was removed in November 2006 along with a grade 3/4 tumor associated with extensive necrosis.

Based on the Veteran's and Appellant's assertions that the diagnosis of kidney cancer should have been made sooner, the VA obtained an expert medical opinion from a Board Certified internal medicine specialist.  The expert reviewed the entire claims file, to specifically include the October 2006 VA treatment records and the treatment records from the private provider who diagnosed the Veteran's cancer.  The expert concluded that the Veteran's symptoms on October 15, 2006, when he present to VA hospital, namely testicular pain and swelling and groin pain, were indicative of epididymitis and that the treatment of prescription antibiotics was appropriate.  

The expert specifically noted that the physical examination on October 19, 2006 at VA hospital showed no evidence of abdominal masses and that the presentation at that time did not suggest cancer.  The expert concluded that additional follow-up was appropriate when the Veteran reported worsening symptoms and that VA was correct in trying to schedule appointments.  The expert stated that "At no time do the records suggest that VA personnel were negligent or careless" and that "there was no evidence of error in judgment or lack of proper skills on the part of the medical staff."  The expert concluded that if the Veteran had returned to the VA hospital as instructed on October 23, 2006, follow-up examinations and tests would have revealed the presence of the kidney cancer, just as they did during the additional examination and tests performed by the private physicians.   

After reviewing all of the evidence in this matter, the Board finds that VA did not fail to diagnose the Veteran's kidney cancer and that the VA providers acted appropriately in their treatment of the Veteran's symptoms and complaints.  As discussed in the opinion of the medical expert in June 2008, the Veteran was treated based on the symptoms presented in October 2006 and was appropriately scheduled for follow-up treatment and examinations when the symptoms worsened or were not fully alleviated by the treatment provided.  The Board notes that the time between the Veteran's initial presentation to VA with symptoms of swelling in the groin and abdominal pain on October 15, 2006 and his diagnosis of kidney cancer by a private physician on October 25, 2006 was 10 days.  The Board further notes that in developing a plan to evaluate the Veteran's symptoms, the private physician was able to consider that the Veteran's swelling had been addressed by the VA without resolving his pain.  Also, the Board notes that the Veteran was offered an appointment for follow-up evaluation and care at the VA hospital on the same day as he was initially evaluated by the private physician, but declined the offer.  The Board concludes, as did the medical expert who provided the June 2008 opinion, that if the Veteran had returned to VA for further treatment and examination his kidney cancer would have been found by VA.  The Board finds the 2008 opinion is probative and worthy of significant weight because the relevant facts were taken into consideration, the rationale was well explained, and the examiner's expertise as a diplomate of the American Board of Internal Medicine.  Notably, the Appellant has provided no evidence or opinion to the contrary.  In short, it is not shown that there was a failure to exercise the ordinary degree of skill and care required of the medical profession or that any other physician under the same circumstances would have been able to diagnose the Veteran's kidney cancer during the few visits to VA in October 2006.

The Board has considered the Veteran's and Appellant's statements regarding their meeting with the director of the VA hospital and other staff, at which they felt that VA had admitted fault.  The note in the record, as cited by the Veteran and the Appellant, reflects a meeting with VA hospital staff including an attorney and the director in April 2008, which is described as "Disclosure of Adverse Event Note."  The record shows that the Veteran and the Appellant were offered a formal apology "for care and treatment provided by the medical center," that they discussed the failure to identify the Veteran's cancer, and that they were provided with information regarding how to file a claim under 38 U.S.C.A. § 1151 and/or the Federal Tort Claims Act.  The note does not include any admission of fault of the part of VA, although the Board is cognizant that an apology could have indicated as much to a layperson.  Regardless, any discussion of fault in the April 2008 meeting would not be controlling here, where the Board is required to review all of the evidence in the claim in light of the specific legal standard for failure to diagnose which was set forth above.  As has been discussed, the standard for establishing a failure to diagnose has not been met.  
 
In light of all of the considerations discussed above, the Board finds that entitlement to benefits under 38 U.S.C.A. § 1151 for kidney cancer is not established.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The appeal must be denied.
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney cancer is denied.



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


